LIST OF FUNDS AMENDED SCHEDULE TO THE MASTER CUSTODIAN AGREEMENT BETWEEN CERTAIN OPEN-END MANAGEMENT INVESTMENT COMPANIES (FUNDS) AND STATE STREET BANK AND TRUST COMPANY The following is a list of Funds and their Series for which the Custodian serves under an Amended Master Custodian Agreement dated as of September 23, 2010 (the Agreement): The following series of VANGUARD CALIFORNIA TAX-FREE FUNDS Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund Vanguard California Tax-Exempt Money Market Fund The following series of VANGUARD CMT FUNDS Vanguard Municipal Cash Management Fund The following series of VANGUARD CONVERTIBLE SECURITIES FUND Vanguard Convertible Securities Fund The following series of VANGUARD INSTITUTIONAL INDEX FUNDS Vanguard Institutional Index Fund The following series of VANGUARD MALVERN FUNDS Vanguard Institutional Intermediate-Term Bond Fund Vanguard Institutional Short-Term Bond Fund The following series of VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS Vanguard Massachusetts Tax-Exempt Fund The following series of VANGUARD MUNICIPAL BOND FUNDS Vanguard High-Yield Tax-Exempt Fund Vanguard Intermediate-Term Tax-Exempt Fund Vanguard Limited-Term Tax-Exempt Fund Vanguard Long-Term Tax-Exempt Fund Vanguard Short-Term Tax-Exempt Fund Vanguard Tax-Exempt Money Market Fund Vanguard Tax-Exempt Bond Index Fund The following series of VANGUARD NEW JERSEY TAX-FREE FUNDS Vanguard New Jersey Long-Term Tax-Exempt Fund Vanguard New Jersey Tax-Exempt Money Market Fund The following series of VANGUARD NEW YORK TAX-FREE FUNDS Vanguard New York Long-Term Tax-Exempt Fund Vanguard New York Tax-Exempt Money Market Fund The following series of VANGUARD OHIO TAX-FREE FUNDS Vanguard Ohio Long-Term Tax-Exempt Fund Vanguard Ohio Tax-Exempt Money Market Fund The following series of VANGUARD PENNSYLVANIA TAX-FREE FUNDS Vanguard Pennsylvania Long-Term Tax-Exempt Fund Vanguard Pennsylvania Tax-Exempt Money Market Fund The following series of VANGUARD QUANTITATIVE FUNDS Vanguard Growth and Income Fund The following series of VANGUARD STAR FUNDS Vanguard STAR Fund The following series of VANGUARD VARIABLE INSURANCE FUNDS Balanced Portfolio Diversified Value Portfolio Equity Index Portfolio High Yield Bond Portfolio Mid-Cap Index Portfolio REIT Index Portfolio Small Company Growth Portfolio The following series of VANGUARD WORLD FUND FTSE Social Index Fund IN WITNESS WHEREOF, each of the parties hereto has caused this Schedule to be executed in its name and on behalf of such Funds on May 8 , FUNDS STATE STREET BANK AND TRUST COMPANY By: /s/ Jean E. Drabick By: /s/ Gunjan Kedia Name: Jean E. Drabick Name: Gunjan Kedia Title: Assistant Treasurer Title: Executive Vice President M ASTER C USTODIAN A GREEMENT This Agreement is made as of September 23, 2010 by and among each management investment company identified on Appendix A hereto (each such management investment company made subject to this Agreement in accordance with Section 19.5 below, shall hereinafter be referred to as (the  Fund ), and S TATE S TREET B ANK and T RUST C
